Exhibit 99.1 Contact: Susan Spivak Bernstein Senior Vice President, Investor Relations ARGO GROUP REPORTS THIRD QUARTER NET INCOME OF $44.7 MILLION, OR $1.69 PER DILUTED SHARE HAMILTON, Bermuda (October 30, 2014) – Argo Group International Holdings, Ltd. (NASDAQ: AGII) today announced financial results for the three and nine months ended September 30, 2014. Results for the third quarter of 2014 were solid," said Argo Group CEO Mark E. Watson III. “Our underwriting margins continue to steadily improve. Top line growth was modest as we continue to focus on our higher margin businesses while reducing in areas where we do not see sufficiently attractive returns.” HIGHLIGHTS FOR THE THIRD QUARTER ENDED SEPTEMBER 30, 2014: · Net income was $44.7 million or $1.69 per diluted share, compared to $31.0 million or $1.12 per diluted share for the third quarter of 2013. · After-tax operating income was $23.5 million or $0.89 per diluted share, compared to $22.1 million or $0.80 per diluted share for the third quarter of 2013. · Gross written premiums were $497.2 million compared to $495.1 million for the third quarter of 2013, while net written premiums increased to $380.5 million from $369.9 million for the third quarter of 2013 after deduction of other reinsurance-related expenses. · The combined ratio was 96.4% compared to 97.5% for the third quarter of 2013. · Net favorable prior-year reserve development was $3.1 million (benefiting the combined ratio by 0.9 points), compared with $4.2 million (benefiting the combined ratio by 1.3 points) for the third quarter of 2013. · Estimated pre-tax catastrophe losses were $5.5 million or 1.7 points on the combined ratio, compared to $11.3 million or 3.6 points for the third quarter of 2013. · The current accident year loss ratio excluding catastrophes was 56.0%, compared to 56.3% in the third quarter of 2013. · Book value per share increased to $62.99, up 0.3% from $62.80 at June 30, 2014, and up 6.8% from $58.96 at December 31, 2013. · During the quarter the Company repurchased $10.8 million or 206,710 shares of its common stock at an average price of $52.12, which represents 0.8% of net shares outstanding at June 30, 2014. - more - Argo House T 110 Pitts Bay Road
